Citation Nr: 1438130	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  10-15 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a left hip disability, claimed as secondary to a low back disability.  

3.  Entitlement to service connection for a left leg disability, claimed as secondary to a low back disability.  

4.  Entitlement to service connection for a left knee disability, claimed as secondary to a low back disability.  


REPRESENTATION

Appellant represented by:	Marc Theriault, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to January 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran initially filed a claim for a bilateral hip, a bilateral knee and a bilateral leg disability, claimed as secondary to the low back disability.  In his April 2010 VA Form 9, the Veteran specifically indicated he was seeking service connection for a left hip, a left knee and a left leg disability.  The issues have been characterized accordingly.  

The Veteran testified before the undersigned Veterans Law Judge in a March 2011 Travel Board hearing; a transcript of the hearing is associated with the claims file.  

These matters were previously before the Board in August 2012 when the Board reopened the claim for service connection for a low back disability, and remanded all of the issues on appeal for further development.  




FINDINGS OF FACT

1.  Any low back disability the Veteran sustained in service was acute and resolved without residual disability; a chronic low back disability was not manifested during the Veteran's service; and the preponderance of the evidence is against a finding that the Veteran has a low back disability which is attributable or related to service.  

2.  The Veteran's left hip disability was not present in service or until many years after service, and is not causally related to or otherwise aggravated by service connected disability.  

3.  The Veteran's left knee disability was not present in service or until many years after service, and is not causally related to or otherwise aggravated by service connected disability.  

4.  The Veteran's left leg disability was not present in service or until many years after service, and is not causally related to or otherwise aggravated by service connected disability.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a low back disability which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  The claim of service connection for a left hip disability, on a secondary basis, lacks legal merit.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).  

3.  The claim of service connection for a left knee disability, on a secondary basis, lacks legal merit.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).  

4.  The claim of service connection for a left leg disability, on a secondary basis, lacks legal merit.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the VCAA duty to notify was satisfied by way of March 2008 and May 2008 letters.  The letters were sent prior to the initial RO decision in these matters.  The letter informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content as to the Veteran's claims.  The letters also provided notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment and personnel records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, VA treatment records and lay statements have been obtained.  The Veteran had VA examinations in connection with his appeal and for the reasons discussed below, these are adequate.  

Regarding the claim for service connection for a left hip, a left knee and a left leg disability, the Board finds that VA's duty to provide the Veteran with an examination for these claims has not been triggered.  Specifically, the Veteran alleges that these disabilities are secondary to his low back disability, but there is no competent probative evidence that his low back disability is related to his service, thereby potentially warranting service connection for these disabilities on a secondary basis.  The only evidence supporting the contention is the Veteran's statements.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merit); see also 38 C.F.R. § 3.159(c)(4)(i).  

Finally, neither the Veteran nor his attorney asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In light of the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

B. Legal Criteria, Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and VA's electronic data storage systems, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Low Back Disability

The Veteran contends that he has a low back disability that is causally related to service.  Service treatment records show that the Veteran was seen in September 1969 with a complaint of aches all over, and a history of back pain and nocturia, was provided.  On physical examination, the back was slightly tender, and this was evidently considered an aspect of cystitis.  In November 1971, he complained of pain in the lower lumbar region of the back after lifting a weapons rack from a truck.  On physical examination, there was evidence of paravertebral muscle spasms, but his back was otherwise normal.  On December 1971 service separation report of medical examination, the spine was normal on clinical evaluation.  

On May 1972 VA examination, the Veteran complained of right and left flank pain, only at night when in bed.  On physical examination, he was tender to deep palpation in the left flank without radiation of pain.  There was normal range of motion of all the joints.  X-rays of the lumbar spine were normal.  The examiner opined that the Veteran's flank pain was probably due to the mattress he sleeps on as exertion or anything else he does did not bring on the pain.  

Postservice VA treatment records include a January 1974 report noting his complaint of constipation for one year.  He indicated that his back hurts and this is his sign to take a laxative.  August 1978 records noted the Veteran's complaint of constant left flank pain.  Lumbosacral spine x-rays were found to be normal.  An October 1978 request for gastrointestinal consultation noted the Veteran had a long history of constipation and left flank pain.  On consultation, the Veteran complained of a backache and constipation; physical examination was unremarkable.  It was also noted that he was a hard labor worker.  Separate October 1978 treatment records note his complaint of left flank pain for several years.  X-rays were noted to be within normal limits.  

In March 1993, the Veteran complained of severe lower back pain after injuring his back lifting a twenty pound tub four days earlier.  Physical examination revealed positive right paraspinous muscle spasm with pain to palpation.  It was indicated that there were mild degenerative symptoms of the lumbosacral spine.  The diagnosis was low back strain/muscle spasm.  March 1993 x-rays of the lumbosacral spine revealed minor arthritic changes of the lower lumbar spine.  A May 1993 CT scan of the lumbar spine revealed some mild arthritis change of the lower lumbar spine with some subtle posterior disc bulge at the L4-L5 and L5-S1 levels.  The bulges were noted to be more prominent on the left than on the right.  In August 1994, the Veteran reported he was lifting a five gallon bucket of water and since then has had left sided back pain.  On physical examination, there was tenderness to palpation of the back.  The diagnosis was muscle strain.  January 2001 x-rays of the lumbar spine revealed increasing degenerative disc and bone changes from L3 to S1.  February 2004 lumbosacral spine x-rays revealed moderate to severe degenerative changes of the lumbar spine with spurs and narrowing of the disc spaces.  March 2009 lumbosacral spine x-rays revealed more pronounced degenerative disc disease at L3-L4 and L4-L5 over the past five years.  

On February 2010 VA examination, the diagnoses provided were muscle spasm in service, resolved, and degenerative disc disease of the lumbar spine with mild spinal canal stenosis at L3-L4 and L4-L5 and chronic left L5 radiculopathy.  The examiner opined that the Veteran's current lumbar spine disability was not caused by or a result of the paravertebral muscle spasm noted in service.  The examiner noted that there were no records showing back problems until 1993.  Moreover, muscle spasm/strain in 1971 would not cause the current degenerative disc disease.  It was further opined that the Veteran's degenerative disc disease was likely due to normal wear and tear over the years working as a laborer with exacerbation in 1993.  

At the March 2011 Travel Board hearing, the Veteran testified that he injured his lower back during service lifting a weapons rack, that it continued to hurt for the rest of his active service, and that his back has continued to hurt since service.  He also testified that he has worked an assortment of jobs and that most of his jobs postservice were not physically strenuous.  

In a September 2012 VA examination addendum opinion report, it was opined that the Veteran's low back disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  It was noted that the injury in 1971 during active service was in the lower lumbar region.  His complaint in 1972 after service was in the right and left flank (i.e., upper back).  Moreover, the complaint in 1978 was in the left flank with no physical examination signs of a lower back condition and negative x-rays.  The examiner also noted that in 1993 the Veteran sustained an injury lifting a twenty pound tub, and was diagnosed with a subtle disc bulge and mild arthritic changes.  On this basis, the examiner opined that it was most likely the injury in 1993 is the cause of the subtle disc bulge, and the mild arthritic changes were consistent with the Veteran's age.  The examiner also opined that an acute muscle strain or spasm in 1971 would not cause degenerative disc disease or herniated disc problems twenty years later.  

On review of the evidence above, the Board notes at the outset that the Veteran is shown to have complained of and received treatment for his lower back during service in September 1969 and November 1971.  In addition, the evidence shows that he has complained of right and left flank pain since 1972, and was diagnosed with mild arthritis change of the lower lumbar spine with subtle posterior disc bulge at the L4-L5 and L5-S1 levels in 1993.  However, the Board finds that a low back disability did not manifest during service, did not manifest to a compensable degree within the first postservice year, and is not shown to be causally or etiologically related to service.  

Postservice, the only evidence relating the Veteran's low back disability to service is his lay statements.  The Board finds that the Veteran's history of low back symptoms since his active service is inconsistent with the other medical evidence of record.  In this regard, the Board acknowledges the Veteran's report that he did not pursue treatment for his back from 1979 to 1993 due to being told he was no longer eligible for outpatient care.  However, the Board notes that even during the period from 1972 to 1979, the Veteran's complaints were limited to the area of the right and left flank.  In addition, the Board finds the contemporaneous report and diagnoses of low back symptoms and disability in 1993 to be more probative as to the onset of his low back symptoms than the Veteran's present recollections being made more than 25 years after his active service and while in pursuit of his claim for benefits.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence, conflicting statements of the claimant, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).  The Board also notes that medical expertise is required to determine the presence of a disability like a disc bulge or arthritis, and the etiology of such disability requires medical expertise to determine.  

To the extent the Veteran has submitted lay statements that indicate that he has suffered from back pain for a long period of time, the Board finds that the lay statements are of limited probative value.  These statements, submitted in February 2011, report that the Veteran injured his back during service and has complained of back pain since approximately 1973 (albeit two statements say since 1980 when they met him).  As noted, it is conceded that the Veteran injured his back during service.  It is also conceded that the Veteran has complained of flank pain within a year of his separation from service.  Whether the Veteran's low back injury during active service and his complaints post-service of flank pain and current evidence of a low back disability are related is a matter that requires medical expertise to determine.  The individuals that provided the lay statements have not indicated they have the requisite medical expertise to provide such an opinion, and in fact, do not do so.  Hence, the Board finds they are of limited probative value.  

The medical evidence of record weighs significantly against the Veteran's lay statements.  This case was reviewed by a medical examiner who was fully informed of the pertinent factual premises of the case.  In this regard, the Board notes that none are favorable to the Veteran's claim, although the February 2010 report has limited probative value since it did not appear to acknowledge VA treatment records dating back to 1974.  The September 2012 report provided a fully articulated opinion that included a reasoned analysis, and holds substantial probative value.  It was provided by a person with training and expertise in the field and explained the basis for the adverse conclusion; a diagnosis of paravertebral muscle spasm during service as an acute muscle strain or spasm would not cause degenerative disc disease or herniated disc problems twenty years later, his complaint during active service was in the lower lumbar region and his complaints starting after service until 1993 were in the right and left flank with no physical examination signs of a lower back condition and negative x-rays.  On this basis, the examiner concluded that the injury in 1993 from lifting a twenty pound tub was the cause of the disc bulge, and the mild arthritic changes that have progressed over time were consistent with the Veteran's age.  As there is no competent evidence to the contrary, the Board finds such to be persuasive and entitled to great probative value.  

In this case, the most probative evidence is against a finding that the Veteran's low back disability is related to his active service.  Accordingly, the claim for service connection is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  



Left Hip, Left Leg and Left Knee Disabilities

The Veteran does not claim, nor do the service treatment records show any left hip, left leg, or left knee disability, and none are present within one year of separation from active military service.  In this regard, the Board notes that the Veteran did complaint of aches in his hips in September 1969.  However, there was no diagnosis of a left hip disorder provided during service, including on December 1971 service separation examination report wherein the lower extremities were normal on clinical evaluation.  Indeed, there is no evidence the Veteran now has, or at any time during the appeal period has had, a left hip disability.  In any event, it is the Veteran's contention that all of these claimed disabilities are due to or a consequence of his low back disability.  See March 2011 Travel Board hearing transcript (testifying and contending his low back disability caused the other disabilities).  

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310  

The provisions of 38 C.F.R. § 3.310 only apply to service connection for secondary disabilities caused by a service-connected disability.  In this case, service connection for a low back disability has been denied.  Accordingly, there is no legal basis of entitlement to secondary service connection because the Veteran has not been granted service connection for the disability that he alleges caused the claimed disabilities.  Therefore, with respect to the claims of secondary service connection, application of the law to the facts is dispositive, and the appeal must be terminated because there is no entitlement under the law to the benefit sought.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.  


ORDER

Service connection for a low back disability is denied.  

Service connection for a left hip disability is denied.  

Service connection for a left leg disability is denied.  

Service connection for a left knee disability is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


